Citation Nr: 1313854	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  07-16 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by neck pain.  

2.  Entitlement to service connection for a disability manifested by bilateral heel pain. 

3.  Entitlement to service connection for a disability manifested by lower abdominal pain.

4.  Entitlement to service connection for a disability manifested by left knee pain. 

5.  Entitlement to service connection for a disability manifested by right knee pain. 

6.  Entitlement to service connection for a disability manifested by left shoulder pain. 

7.  Entitlement to service connection for a disability manifested by right shoulder pain. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Anchorage, Alaska.  Jurisdiction rests with the RO in Houston, Texas, from which the appeal was certified.  The Veteran testified at a May 2010 hearing by the undersigned held sitting at the RO.  A transcript of that hearing is associated with the claims file.

An August 2010 Board decision denied service connection for the above-captioned issues.  Consequent to a March 2012 Memorandum Decision by the Court of Appeals for Veterans Claims (Court), the appeal was remanded to the Board.  A June 2012 letter notified the Veteran and his then-attorney that they had 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's consideration of the Memorandum Decision's directives.  In September 2012, a response was received both from the Veteran and his then-attorney.  

Thereafter, three of the seven above-captioned issues (entitlement to service connection for disabilities manifested by neck, heel, and abdominal pain, respectively) were remanded by the Board in October 2012.  [The Board limited the issues to these three, because these were the only ones discussed in the Court's Memorandum Decision.  However, careful reading of the Court's conclusion reveals that it did not necessarily set aside only these three issues.  Therefore, the Board now considers it more prudent to address all the issues previously considered in its August 2010 decision.]  In pertinent part, the Board directed that the RO obtain any outstanding VA treatment records, schedule the Veteran for VA examinations for his claimed disabilities manifested by neck, heel, and abdominal pain, and then readjudicate those issues.  The VA treatment records were associated with the claims file in November 2012, the VA examinations were conducted in December 2012, and those issues were readjudicated in the January 2013 supplemental statement of the case.  Accordingly, the Board finds that there has been substantial compliance with the directives of the October 2012 remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for a disability manifested by right shoulder pain, entitlement to service connection for a disability manifested by left shoulder pain, entitlement to service connection for a disability manifested by right knee pain, and entitlement to service connection for a disability manifested by left knee pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records reflect that in March 1974, he was treated for an infection of his navel, and document the Veteran's report of injuries to right leg, hip, back, and arm as the result of a June 1975 parachute incident.

2.  The probative and competent evidence of record does not relate the Veteran's diagnosed cervical spine disability to his military service.

3.  The probative and competent evidence of record does not relate the Veteran's diagnosed umbilical hernia to his military service.

4.  The probative and competent evidence of record does not relate the Veteran's bilateral foot disability to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by neck pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  The criteria for service connection for a disability manifested by heel pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  The criteria for service connection for a disability manifested by abdominal pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  May 2005 and February 2006 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was also notified of regulations pertinent to the establishment of an effective date and of the disability rating in a March 2006 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and available identified private medical records have been obtained; requests were made to Dr. St. John, Bend Imaging, Memorial Urology Consultants, and Dr. Kent, but responses received indicated the records had been previously destroyed or were otherwise unavailable.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  December 2012 VA examinations were scheduled to comply with the Memorandum Decision's finding that the February 2007 VA examinations were inadequate for rating purposes.  The Board finds that the December 2012 VA examinations are adequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Veteran had a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claim, but asked specific questions directed at identifying whether the Veteran had symptoms meeting the criteria for service connection.  The VLJ did seek to identify any pertinent evidence not currently associated with the claims.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be established for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Neck Pain

A March 1979 service treatment record documents the Veteran seeking treatment for low back pain, and notes the Veteran's report that in June 1975, he had a parachute malfunction incident in which he injured his right leg, hip, back, and arm.

An October 1989 magnetic resonant imaging test (MRI) of the Veteran's cervical spine found no apparent significant abnormality; vertebral body heights and interspace were well-maintained and no significant disc protrusion was apparent at any level.  An October 1989 X-ray of the cervical spine similarly showed no abnormalities.  A July 2002 record notes the Veteran's report that his neck pain began one month ago, he denied falls or injury, and the pain was worse at the end of the day.  An August 2002 private record noted the Veteran's complaint of cervical spine pain; other private treatment records dated from 2002 to 2005 note treatment for neck pain.

VA treatment records dated from February 2007 to December 2009 note continuing reports of neck pain with right upper extremity neurologic symptoms, and headaches associated with neck pain.  May 2008 and June 2008 records note the Veteran's report of neck pain for the past 30 years, slowly worsening, which he believes resulted from a 1975 parachute accident during service.  A May 2008 MRI showed moderately prominent changes of cervical spondylosis at C5-C6 and C6-C7.  An October 2008 cervical spine MRI showed multilevel degenerative change with resultant moderate neural frontal stenosis and mild canal stenosis.  Similarly, a May 2009 MRI showed degenerative changes to the cervical spine with disc osteophyte complex.  An August 2009 record noted that he had a parachute failure in 1975 and had experienced neck pain since.  

VA treatment records dated in October 2010, April 2011, October 2011, February 2012, and October 2012 note continuing reports of neck pain with right arm, hand, and finger numbness, and headache associated with neck pain.  April 2011 and October 2012 cervical spine X-rays both showed moderate degenerative disc disease at C5-C6 and C6-C7.  An October 2012 MRI found multilevel degenerative disc disease, worst at C5-C6, with incidental lipomas in the posterior neck soft tissues; it was noted that the results showed no change from the previous test.  

At the December 2012 VA examination, the Veteran reported that he did not recall an acute injury to his neck, but had experienced intermittent neck pain since the early 1980s, and reported that he had received only chiropractic treatment which had not alleviated his pain.  The VA examiner noted a diagnosis of moderate degenerative disc changes at C4-C5 and C5-C6.

The February 2007 VA examiner concluded that the Veteran's neck condition was not related to the Veteran's military service, to include the 1975 parachute incident.  The December 2012 VA examiner concluded that the Veteran's cervical spine degenerative disc disease was less likely than not incurred in or caused by the Veteran's 1975 parachute incident, as well as his assertions that he sustained wear and tear of the joints in service while carrying a heavy rucksack.  The rationale explained that there was no evidence of a neck injury in service and the first documented complaint was made in 1989, many years after discharge.  Further, if the Veteran's neck condition was due to wear and tear in the military, the October 1989 neck X-rays and MRI would have shown degenerative changes, which it did not.  Finally, the Veteran served in the National Guard in 1983 and 1984, but his medical records from that period show no complaints of neck pain.

The evidence of record supports the opinions.  Both the National Guard records contradict the Veteran's statements that he had experienced neck symptoms continuously since service, as he denied having it at that time.  This inconsistency calls into question the credibility of the Veteran's statements.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (concluding that the Board may reject statements of a veteran if rebutted by the overall weight of the evidence).  Further, that the October 1989 X-rays and MRI reports do not show evidence of a cervical spine disability tend to suggest that the currently diagnosed cervical spine condition is more likely related to long-term wear and tear.

To the extent that in a February 2013 statement, the Veteran's wife asserted that she knew "for a fact that his issues are related to the physical strain put on his body while he was in the Army," the Board does not find this statement to be probative as to a nexus between the Veteran's cervical spine disability and his military service.  It is not clear that the Veteran's wife has the medical training required to determine something so medically complex as presented here, or to determine nexus to the Veteran's military service as opposed to some other cause.  See, c.f., Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Heel Pain

An August 2002 record and three September 2002 private records noted that the Veteran complained of pain on the plantar surface with palpation of the right heel; on two occasions this was deemed to be plantar fasciitis of his right foot.  He was given specific instructions on stretching to treat the plantar fasciitis and told to use heel pads.  An October 2004 private record noted the Veteran's complaint of a painful vein on the top of his left foot.  Two October 2005 private treatment records note that the Veteran complained of pain in the bilateral heels.  February 2007 VA X-rays of the bilateral feet showed no fractures, dislocations, or abnormalities of the osseous, soft tissues, or joints.  An August 2008 VA treatment record noted the Veteran's complaint of bilateral heel pain with standing and walking that is relieved by foot elevation.  X-rays showed a mild hallux valgus deformity of the both feet and minute calcaneal spurring of the right foot at the Achilles tendon.  Arch support inserts were prescribed.  The December 2012 VA examiner noted that on physical examination there was mild tenderness in the plantar heel area, but that clinical findings were otherwise normal.  Plantar fasciitis was diagnosed.  

The February 2007 VA examiner concluded that the Veteran's plantar fasciitis was not related to the Veteran's military service, to include the 1975 parachute incident.  Similarly, the December 2012 VA examiner concluded that the Veteran's plantar fasciitis was less likely than not related to the Veteran's military service, to include the Veteran's 1975 parachute incident, as well as his assertions that he sustained wear and tear of the joints in service while carrying a heavy rucksack.  The rationale provided noted that there was no medical evidence that military service increases the incidence of foot problem.  The Veteran was discharged from service in 1979, but the first complaint related to his feet was made in 2002, 23 years after his service separation.  There was no evidence of chronic ongoing condition associated with military service, and no evidence of aggravation as a result of service.  

No medical opinions contradict these medical nexus statements, and again, the February 2013 statement from the Veteran's wife that she knew "for a fact that his issues are related to the physical strain put on his body while he was in the Army," is not probative given her lack of medical expertise.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Lower Abdominal Pain

A March 1974 service treatment record noted that the Veteran had been treated with Bacitracin ointment when presenting to sick call with clear fluid oozing from his navel.

Private treatment records note that the Veteran's abdomen was non-tender on examination in February 1996, April 2005, and October 2005.  A September 2002 private record noted that the Veteran expressed concern about umbilical hernia, he felt it may have increased in size over the years, and he has had some discomfort at times.  Another two September 2002 private records noted that the Veteran had an umbilical hernia which was reducible with no effort with left lower quadrant tenderness, no guarding, no rebound, and no peritoneal signs.  The Veteran reported that he felt the umbilical hernia had slightly enlarged and that he experienced discomfort at times; he was referred for a surgical evaluation.   A May 2004 private treatment record noted the presence of an umbilical hernia which was non-tender.  Many VA treatment records dated from February 2007 to December 2009 reflect that the Veteran denied experiencing abdominal pain when the examining clinician conducted a review of systems.  At February 2012 and October 2012 visits, the Veteran denied change in appetite, heartburn, nausea or vomiting, abdominal pain, dysphasia, constipation, or diarrhea.  On VA examination in December 2012, a VA examiner found that the Veteran had an outward bulging umbilical hernia measuring 3 centimeters by 3 centimeters.

The December 2012 VA examiner concluded that it was less likely as not related to the Veteran's 1975 treatment for an infected naval, 1975 parachute injury, or any other incident in service.  The examiner noted these in-service events, and that it was many years after separation, the Veteran was treated for a non-tender umbilical hernia in May 2004.  He also stated that there were other factors which could cause an umbilical hernia, such as excess abdominal pressure, obesity, a tumor or excess fluid in the stomach, and lifting heavy objects.  

The evidence of record supports this opinion.  Although the Veteran was treated for an infected naval during service, this appeared to be a skin condition, not a muscle abnormality like a hernia.  No hernia was noted in service or at service separation, or at any time until September 2002, many years after service.  Further, the Veteran's statements that he had experienced abdominal pain since the mid-1970s, and thus believed his umbilical hernia had onset in service, are contradicted by his many denials of experiencing abdominal pain enumerated above.  See Coburn, supra.  Further, much like the Veteran's wife's statement, the Board does not find this statement to be probative as to a nexus between the Veteran's abdominal pain and his military service.  See, c.f., Jandreau, 492 F. 3d at 1375.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for a disability manifested by neck pain is denied

Entitlement to service connection for a disability manifested by heel pain is denied.

Entitlement to service connection for a disability manifested by lower abdominal pain is denied.


REMAND

In its March 2012 Memorandum Decision, the Court found that the Board's August 2010 decision did not discuss the Veteran's contention that the wear and tear he incurred from carrying his heavy rucksack during service caused his current disabilities, or adequately address the Veteran's assertions that he had experienced symptoms since service.  Although the February 2007 VA examiner considered the Veteran's assertion that his disabilities resulted from a 1975 parachute incident, the Veteran later made assertions that his orthopedic disabilities resulted from wear and tear incurred during service when carrying his heavy rucksack, and/or from in-service duties requiring prolonged running and walking, and heavy lifting.  

The February 2007 VA examiner did not address these theories of entitlement because they were not of record at the time of that examination, but as they are now of record, VA must satisfy its duty to assist by obtaining an addendum medical opinion; the Board cannot make this determination on its own.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Accordingly, the issues of entitlement to service connection for disabilities manifested by right shoulder pain, left shoulder pain, right knee pain, and left knee pain, respectively, are REMANDED for the following actions:

1.  Associate copies of all outstanding treatment records relating to treatment of the Veteran's shoulder and knee symptomatology with the paper and/or electronic claims file.  Document all attempts to secure this evidence.  If, after making reasonable efforts to obtain named records the RO is unable to secure then, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2.  Forward the Veteran's claims file to a VA examiner with experience diagnosing knee and shoulder disabilities.  Ask that the claims file be reviewed.  Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any shoulder and/or knee disability diagnosed is related directly to the Veteran's military service, to include his June 1975 parachute incident, or other wear and tear as would occur from the use of the knees and shoulders in service between 1973 and 1979 carrying heavy things and prolonged walking and running.  The examiner should fully explain any opinion stated, with reference to any supporting facts in the records.

3.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


